1

2

3

4

5

6

7

8

9

10                                UNITED STATES DISTRICT COURT
11                                       DISTRICT OF NEVADA
12                                                  ***
13   RICHARD LEE CARMICHAEL,                              Case No. 2:16-cv-01142-RFB-GWF
14                      Petitioner,                                         ORDER
             v.
15
     JO GENTRY, et al.,
16
                      Respondents.
17

18           Petitioner’s motion for extension of time (ECF No. 31) is GRANTED. Petitioner will have

19   to and including April 24, 2019, within which to file an opposition to the motion to dismiss in this
20   case.

21           IT IS SO ORDERED.

22           DATED this 25th day of January, 2019.
23

24                                                          RICHARD F. BOULWARE, II
                                                            UNITED STATES DISTRICT JUDGE
25

26
27

28


                                                      1
